                                                        Honorable Ricardo Martinez

                   UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON, SEATTLE

UNITED STATES OF AMERICA,               )        No. CR21-66 RSM
                                        )
                   Plaintiff,           )
                                        )
                    v.                  )        ORDER CONTINUING TRIAL
                                        )
MATTHEW DWINELL,                        )
                                        )
                    Defendant.          )
                                         )

       The court has considered the unopposed defense motion, pursuant to 18

USC § 3161 et. seq., to continue the trial date. For the reasons set forth therein, the

court finds that the parties have exercised and are exercising due diligence in the

discovery and trial preparation process, within the meaning of 18 USC §

3161(h)(7)(B), and that the requested continuance would promote substantial

justice.

       The court further finds, pursuant to 18 USC § 3161(h)(7)(A), that the ends

of justice served by a continuance outweigh the interests of the public and the

defendants in a speedy trial in this matter. This is based on the further finding that

the failure to grant the requested continuance would likely result in a miscarriage

of justice and, also, that it would deny defense counsel the reasonable time




                                             1
necessary for effective preparation, even assuming the exercise of due diligence.

18 USC § 3161(h)(7)(B)(i) and (iv).

      The court further finds that the period of time from the current trial date of

June 21, 2021, up to and including the new trial date of March 28, 2022, shall be

excludable time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).The

defendant’s speedy trial waiver is noted.

      IT IS THEREFORE ORDERED that the trial in this matter is continued until

March 28, 2022. The new pre-trial motion cutoff date shall be February 11, 2022.

      Dated this 18th day of May, 2021.



                                      A
                                      RICARDO S. MARTINEZ
                                      CHIEF UNITED STATES DISTRICT JUDGE


Presented by:




/s/ Michael Nance, WSBA #13933
Defense Attorney




                                            2
